Exhibit 10.39

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment"), dated as of December
16, 2003, to that certain Employment Agreement, dated as of July 15, 2002 (the
"Agreement"), between Programmer's Paradise, Inc., a Delaware corporation (the
"Corporation") and William H. Willett (the "Executive").

W I T N E S S E T H

WHEREAS, the Corporation and the Executive have entered into the Agreement; and

WHEREAS, the Corporation and the Executive have agreed to amend the Agreement
with respect to the timing and amount of certain performance bonus compensation,
as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments to the Agreement. Effective as of the date hereof, Section
4(e) of the Agreement is amended and restated in its entirety to read as
follows: "The Corporation shall pay to the Executive a performance bonus in the
aggregate amount of $230,000, payable in installments of $46,000 on each of
December 31, 2003, March 31, 2004, June 30, 2004, September 30, 2004 and
December 31, 2004 provided that Executive continues to be employed by the
Corporation on such date."

SECTION 2. References to and Effect on the Agreement. Except as specifically
amended herein, the Agreement is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed.

SECTION 3. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.

SECTION 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New Jersey, without regard to
principals of conflict of laws and regardless of where actually executed,
delivered and performed.







IN WITNESS WHEREOF, Executive has hereunto set his hand and pursuant to the
authorization from its Board of Directors, the Corporation has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

PROGRAMMER'S PARADISE, INC.

 

By:

/s/ Simon Nynens

 

Name: Simon F. Nynens

  Title: Vice President and Chief Financial Officer          

/s/ William Willett

 

William H. Willett